Exhibit 10.2

AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT (the “Amendment”), dated
as of October 1, 2008, is entered into among Arch Chemicals Receivables Corp.
(the “Seller”), Arch Chemicals, Inc. (the “Servicer”), Three Pillars Funding LLC
(“TPF”) and SunTrust Robinson Humphrey, Inc. (f/k/a SunTrust Capital Markets,
Inc.) (the “Administrator”);

Reference is hereby made to that certain Receivables Purchase Agreement, dated
as of June 27, 2005, as amended among the Seller, the Servicer, TPF and the
Administrator (the “Receivables Purchase Agreement”). Terms used herein and not
otherwise defined herein which are defined in the Receivables Purchase Agreement
or the other Transaction Documents shall have the same meaning herein as defined
therein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree that the
Receivables Purchase Agreement shall be and is hereby amended as follows:

Section 1. The first sentence of the defined term “Receivable” appearing in
Exhibit I of the Receivables Purchase Agreement is hereby amended in its
entirety and as so amended shall read as follows:

Receivable: All indebtedness and other obligations owed to the Seller or any
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement) or in which the Seller or any
Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of goods or the rendering of services by any Originator and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto, other than the Excluded Receivables.

Section 2. A new defined term, “Excluded Receivable”, is hereby added to Exhibit
I of the Receivables Purchase Agreement, in the appropriate alphabetical spot as
follows:

Excluded Receivable: Any indebtedness or other obligation that would otherwise
be a Receivable hereunder originated at any time by either Advantis
Technologies, Inc. (including its divisions and subsidiaries) (collectively,
“Advantis”) or the Advantis businesses that are acquired by Arch Chemicals,
Inc., which, in each case, are from time to time evidenced or recorded in the
Advantis business’ J.D. Edwards accounting system.

Section 3. This Amendment shall become effective on the date the Administrator
has received (i) counterparts hereof executed by the Seller, Servicer, TPF and
the Administrator, and (ii) a fully executed Amendment No. 2 to Receivables Sale
Agreement.



--------------------------------------------------------------------------------

Section 4.1. To induce the Administrator and TPF to enter into this Amendment,
the Seller and Servicer represent and warrant to the Administrator and TPF that:
(a) their representations and warranties contained in the Transaction Documents
are true and correct in all material respects as of the date hereof with the
same effect as though made on the date hereof (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date); (b) no Amortization Event exists; (c) this Amendment
has been duly authorized by all necessary corporate proceedings and duly
executed and delivered by each of the Seller and Servicer, and the Receivables
Purchase Agreement, as amended by this Amendment, and each of the other
Transaction Documents are the legal, valid and binding obligations of the Seller
and Servicer, enforceable against the Seller and Servicer in accordance with
their respective terms, except as enforceability may be limited by bankruptcy,
insolvency or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity; and (d) no
consent, approval, authorization, order, registration or qualification with any
governmental authority is required for, and in the absence of which would
adversely effect, the legal and valid execution and delivery or performance by
the Seller and Servicer of this Amendment or the performance by the Seller and
Servicer of the Receivables Purchase Agreement, as amended by this Amendment, or
any other Transaction Document to which they are a party.

Section 4.2. This Amendment may be executed in any number of counterparts and by
the different parties on separate counterparts and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

Section 4.3. Except as specifically provided above, the Receivables Purchase
Agreement and the other Transaction Documents shall remain in full force and
effect and are hereby ratified and confirmed in all respects. The execution,
delivery, and effectiveness of this Amendment shall not operate as a waiver of
any right, power, or remedy of any the Seller or Administrator under the
Receivables Purchase Agreement or any of the other Transaction Documents, nor
constitute a waiver or modification of any provision of any of the other
Transaction Documents. The Seller agrees to pay on demand all reasonable costs
and expenses (including reasonable fees and expenses of counsel) of or incurred
by the Administrator and TPF in connection with the negotiation, preparation,
execution and delivery of this Amendment.

Section 4.4. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.

 

SUNTRUST ROBINSON HUMPHREY, INC. (f/k/a SunTrust Capital Markets, Inc.), as
Administrator By:  

/s/ Joseph R. Franke

Title:   Director THREE PILLARS FUNDING LLC By:  

/s/ Doris J. Hearn

Title:   Vice President ARCH CHEMICALS RECEIVABLES CORP., as Seller By:  

/s/ W. Paul Bush

Title:   VP & Treasurer ARCH CHEMICALS, INC., as Servicer By:  

/s/ W. Paul Bush

Title:   Treasurer

 

-3-